Title: To Thomas Jefferson from James Maury, 10 December 1786
From: Maury, James
To: Jefferson, Thomas



Sir
Liverpoole 10 Decr. 1786

I had the honor to write to you the 17th Septr. informing you of my arrival and fixing here in the Mercantile Line; to which having had no answer and imputing it to miscarriage, the Contents were to inform you of the State of Things in Virginia.
I have late letters thence advising of the Crop of Corn being so uncommonly abundant that the price was expected to be a dollar the Barrel, of Tobacco a middling Crop, but much injured by great rains.
I have two vessells to sail for Virginia in January to accomodate my friends there with freight for their Tobaccoes, one for James River, the other for Rappahannock. Should you be disposed to make Trial of this market with any part of your SoW. Mountain Crop, you may relie on my best endeavors for the Interest in the sales. The present prices in France are good for ordinary quality; but they do not make that distinction between fine and Common that we do at this place. There is not above one Guinea ⅌ hhd. between the eastern Shore Trash and Superfine James River. Here the difference in favor of the latter would be from six to eight and even ten Guineas ⅌ hhd.
I intend shortly to London and have a letter of Introduction to Mr. Adams from the president of Congress. In the Course of your Correspondence I will be much obliged by your strengthening it with one of your own. May I take the Liberty to refer Mess. De Neufville & Co. of Amsterdam, Messrs. Wilfelshieme & Co. of Nantes and Mess. Schweighauser & Dobreé of the same place to you for a Character of me? I have the Honor to be with the highest Respect Dr Sir yr most obt Svt,

James Maury

